Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1973; his last known address is North Woodstock, Ulster County. He is currently suspended from practice by order of this Court (Matter of Rothenberg, 143 AD2d 479 [1988]).
Petitioner alleges in charge I that respondent engaged in the unauthorized practice of law in contravention of this Court’s order of suspension (see Judiciary Law § 90 [2]; 22 NYCRR 806.9 [a]; 1200.16 [b]), in charge II that respondent, during the period *773of suspension, converted funds received on behalf of others (see 22 NYCRR 1200.3 [a] [4], [5], [7]; 1200.46 [a]), and in charge III that respondent failed to file a registration statement and pay registration fees required by statute (see Judiciary Law § 468-a; 22 NYCRR 118.1, 1200.3 [a] [5], [7]). Petitioner also requests an order requiring respondent to make monetary restitution in accordance with Judiciary Law § 90 (6) (a).
Respondent has not answered or otherwise replied to the petition of charges or to petitioner’s subsequent motion for a default judgment, both of which were duly served upon him by mail at his last known address, pursuant to this Court’s order (see CPLR 308 [5]). Under the circumstances, respondent is deemed to have admitted the charges and we grant petitioner’s motion (see e.g. Matter of Wheatley, 297 AD2d 872 [2002]). Furthermore, based on such admission and the proof submitted by petitioner in support of its motion, we find respondent guilty of the charged misconduct.
In view of the serious professional misconduct engaged in by respondent while subject to an order of suspension, and his failure to appear in this matter, we conclude that respondent should be disbarred. We also grant petitioner’s request for an order of monetary restitution pursuant to Judiciary Law § 90 (6) (a).
Cardona, PJ., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the motion for a default judgment is granted; and it is further ordered that respondent is found guilty of professional misconduct as charged and specified in the petition; and it is further ordered that respondent is disbarred, and his name is struck from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that petitioner is directed to submit for entry pursuant to Judiciary Law § 90 (6) (a) an appropriate restitution and/or reimbursement order or orders, in consultation with the Lawyers’ Fund for Client Protection, and to serve a copy on respondent; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).